Exhibit 10.1
 
MODIFICATION AGREEMENT
TO PROMISSORY NOTE DATED AUGUST 24, 2015
 
 


This Modification Agreement dated August 24, 2015 is made as of June 1, 2015
between Infinite Group, Inc., a Delaware corporation with offices at 80 Office
Park Way, Pittsford, NY 14534 (“Borrower”) and Beacon Estates (Estate of Dan
Cappa) a Limited Liability Corporation with offices at 96 San Rose Drive,
Rochester, NY 14622.


Whereas, the Original Lender, Dan Cappa (deceased), was the holder of a
Promissory Note in the principal amount of $175,000 dated June 13, 2008 issued
by the Borrower to the Original Lender and is subject to modification agreements
with the most recent modification agreement dated December 14, 2012 (the
“Promissory Note”); and


Whereas, Beacon Estates has authority to enter into this Modification Agreement,
and the Lender and Borrower desire to further modify the terms and conditions of
the Promissory Note.


Now, therefore, the parties agree as follows:


1)  
The Promissory Note is modified to provide that the Original Lender hereby
assigns all of his rights in the Promissory Note to Beacon Estates.



2)  
The Promissory Note is modified to provide to the time at which the entire
principal balance and accrued and unpaid interest shall be due and payable is
August 31, 2018.



3)  
Except as modified by this and prior modification agreements, all of the terms,
covenants and conditions of the Promissory Note shall remain the same.



In witness whereof, Borrower and Beacon Estates have executed this Modification
Agreement under the day and year first written above.


INFINITE GROUP, INC.




/s/ James Villa_____________________________
By: James Villa, President






/s/ Russel Cappa_____________________________
By: Beacon Estates
       Russel Cappa